Citation Nr: 0905805	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-23 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in July 2003, the statement of the 
case was issued in December 2003, and a substantive appeal 
was received in June 2004.  The veteran testified at a Board 
hearing in November 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at the November 2006 Board hearing that 
he was given a physical examination for a life insurance 
policy with New York Life in 1968.  He stated that the 
examination revealed some evidence of sugar in his urine.  
The Veteran also testified that he was told by a doctor that 
he had diabetes in the late 1970's.  A request should be made 
of the veteran to provide more details regarding his 1968 
physical examination.  Any reasonable additional steps to 
obtain these records should be accomplished.  Furthermore, 
the Board believes that an attempt should be made to obtain 
pertinent treatment records from the doctor that treated the 
veteran in the late 1970's, as identified at the November 
2006 Board hearing.  Moreover, the Veteran should feel free 
to pursue any other avenues to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Based on the veteran's testimony from 
the November 2006 Board hearing, the 
RO/AMC should obtain any pertinent 
treatment records from the doctor that 
treated the veteran in the late 1970's, 
as well as the records from the 1968 New 
York Life physical examination.  
Accordingly, the RO/AMC should request 
the veteran to identify any pertinent 
information regarding the examination and 
New York Life insurance policy, to 
include the policy number and approximate 
date of the examination.  The RO should 
obtain any necessary releases from the 
veteran.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

2.  The RO should then review the 
expanded record and determine whether 
the claimed benefit is warranted.  If 
the determination remains unfavorable 
to the veteran, the RO must issue a 
supplemental statement of the case and 
afford a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




